Citation Nr: 1449164	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for bilateral pes cavus deformity with hallux valgus and bunion formation prior to February 12, 2013.

2.  Entitlement to an increased rating greater than 50 percent for a bilateral pes cavus deformity with hallux valgus and bunion formation on and after February 12, 2013.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is associated with the claims file.

The Board remanded the issues of entitlement to service connection for a left knee disorder, entitlement to service connection for a right knee disorder, and entitlement to service connection for lumbar strain in January 2013 for additional development.  In a March 2013 rating decision, the RO granted service connection for a lumbar strain, a left knee disability, and a right knee disability.  As the RO's March 2013 rating decision awarded the benefits sought on appeal with regard to those issues, the rating decision constitutes a full grant of the benefits sought on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, there is no case or controversy remaining with respect to the Veteran's claims for entitlement to service connection for a lumbar strain, a left knee disability, or a right knee disability.  Id.


FINDINGS OF FACT

1.  Prior to February 12, 2013, the Veteran's bilateral pes cavus deformity with hallux valgus and bunion formation was manifested by pain, hammer toes of toes two through five, mild calluses, moderate pes cavus, metatarsalgia, and shortened plantar fascia.

2.  On and after February 12, 2013, the Veteran's bilateral pes cavus deformity with hallux valgus and bunion formation was manifested by marked contraction of the plantar fascia, dropped forefoot, hammer toes of toes two through five, and very painful callosities.


CONCLUSIONS OF LAW

1.  Prior to February 12, 2013, the criteria for a rating higher than 30 percent for bilateral pes cavus deformity with hallux valgus and bunion formation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5278 (2013).
 
2.  On and after February 12, 2013, the criteria for a rating higher than 50 percent for bilateral pes cavus deformity with hallux valgus and bunion formation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5278 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter dated in February 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was most recently provided with a VA examination to assess the severity of his bilateral foot disability in February 2013.  The Board finds the February 2013 VA examination to be adequate in this case, as it sufficiently describes the Veteran's disability to properly rate the disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal and specifically identified the intended focus of the testimony via questions to the appellant.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The VLJ also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the March 2011 Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to an increased rating for bilateral pes cavus deformity with hallux valgus and bunion formation is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an increased evaluation for his service-connected bilateral pes cavus deformity with hallux valgus and bunion formation.  He filed a claim for an increased rating in January 2008.  His bilateral foot disability is currently evaluated as 30 percent disabling prior to February 12, 2013, and 50 percent disabling on and after February 12, 2013 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5278 for pes cavus.

Under Diagnostic Code 5278, a 30 percent evaluation is assigned for bilateral claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2013).  A maximum 50 percent rating is for application when there is bilateral claw foot (pes cavus) with marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  Id.

VA treatment records beginning in January 2007 reflect complaints of and treatment for bilateral foot symptoms.  A May 2007 treatment record notes that the Veteran reported foot pain.  In December 2007, the Veteran reported that special boots helped his foot pain, but did not eliminate it.  He noted throbbing on the balls and heels of both feet.  Physical examination of the feet revealed them to be warm to touch with no edema and palpable pedal and posterior tibial pulses, bilaterally.  There were no sensory deficits, and the Veteran had hammertoes and callouses on both feet.

In July 2008, the Veteran underwent a VA foot examination.  The Veteran stated that he had no podiatric treatment since 2006.  He denied a history of foot surgery and stated that he had no new inserts fabricated.  He also denied a history of injections in his feet, braces for his feet, and change in shoe wear.  He stated that he wore bilateral inserts with high-top boots.  He presented for examination wearing sandals.  He noted that he took pain medication for his foot pain.  Physical examination of the feet showed a moderate pes cavus, bilaterally.  There was hammertoe deformity of the second through fifth digits and calluses over the first metatarsal, bilaterally.  The examiner stated that he also had a hallux valgus deformity.  There were calluses over the plantar aspect of each foot along the metatarsal heads with no evidence of skin breakdown.  There was evidence of normal vascular function in the feet, and the bilateral hallux valgus measured approximately 10 degrees, bilaterally.  The Veteran did not bring his orthotics or VA-issued shoes, so they were not evaluated.  Range of motion was performed, but the results were not stated.  Repetitive testing of at least three repetitions of all joints was conducted with no additional loss of motion, weakness, fatigue, or instability noted during repetitive testing.  X-rays of the feet were performed, which revealed a mild bilateral claw foot deformity.  The diagnosis was bilateral pes cavus/clawfoot deformity with hallux valgus and bunion formation.

In March 2009, the Veteran reported bilateral foot pain in the bottom of the feet and heels since 1999.  He reported that his feet hurt a lot at the end of the day.  He described the pain as excruciating and sometimes throbbing.  He noted that walking and standing exacerbated his pain, and that rest alleviated the pain.  He noted that he used inserts in his shoes and custom made shoes, which gave him some relief.  Physical examination of the feet showed bilateral pes cavus and bilateral hammer toes.  There were calluses under the forefoot in the metatarsal area and tenderness over the metatarsal bone and heel.  The physician reported that the Veteran's metatarsalgia of the feet was largely contributed by pes cavus and hammer toes biomechanically.  A May 2009 record reflects similar complaints and clinical findings.  June 2009  X-rays of the left foot showed hallux valgus deformity with hammertoes but no other bony abnormalities or sign of foreign body.  December 31, 2009 X-rays of the feet showed bilateral congenital variation-shortened second metatarsal and elongated phalanges of the second toe.  There were very minor degenerative changes at each first metatarsalphalangeal joint.

VA treatment records from 2010 note continued complaints of bilateral foot pain.  In January 2010, he stated that his feet throbbed and that he had heel pain in the mornings.  He indicated that the balls of his feet hurt more with walking.  Physical examination of the feet showed pes cavus, bilaterally, with diffuse cocked up toes and decreased range of motion.  There was no erythema or warmth, but there was tenderness to palpation on the dorsal aspect of the left foot but no pain with maneuvers.  A March 2010 examination of the feet showed many cocked up toes, high arches, and tarsal plantar subluxation.

In November 2011, the Veteran underwent another VA examination.  The examiner reported that the Veteran had metatarsalgia of both feet; hammer toes of the second, third, fourth, and little toes on both feet; hallux valgus with mild to moderate symptoms; pes cavus with all hammer toes on both feet, mild calluses over the bilateral second metatarsals and the right great toe, definite tenderness under the metatarsal heads, shortened plantar fascia, and some limitation of dorsiflexion at the ankle.  There was no malunion or nonunion of tarsal or metatarsal bones and no other foot injuries.  There was no evidence of bilateral weak foot and there were no scars.  The Veteran did not report using any assistive devices as a normal mode of locomotion, although he did report the use of orthotics.  The examiner reported that, due to the Veteran's foot conditions, there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthetics.  X-rays of the feet were obtained, which showed bilateral congenital variation-shortened second metatarsal and elongated phalanges of the second toe with very minor degenerative changes at each first metatarsalphalangeal joint.  The diagnoses included metatarsalgia, hammer toes, hallux valgus, and claw foot.  The examiner stated that the Veteran's foot conditions impacted his ability to work, as foot pain increased with standing and walking.  The examiner noted that the Veteran continued to work in landscaping and building maintenance.  The examiner also reported that there was no marked contracture of the plantar fascia, and no dropped forefoot.  There were mild calluses as well as hammer toes which were partially flexible and nontender.  There was minimal tenderness over the Achilles tendon with no marked displacement or spasm of the Achilles on manipulation.  The Veteran's gait was symmetrical.

In February 2013, the Veteran underwent another VA feet examination.  The Veteran reported symptoms, including pain at the metatarsal heads and pain when dorsiflexing both big toes.  He explained that he has worn orthopedic shoes and boots as well as podiatry orthotics.  He noted that the orthotics fit, but he did not follow up when they wore out, initially.  He indicated that inserts have helped sometimes, and that he has used custom work boots for the past decade.  He stated that he tended to walk on the outside of his feet to avoid pain and to limit the movement of his feet and ankles.  The examiner reported that the Veteran did not have Morton's neuroma, but did have metatarsalgia of both feet.  There were hammer toes affecting the second toe, third toe, fourth toe, and little toe of each foot.  The Veteran had hallux valgus with mild to moderate symptoms but no surgery.  There was no evidence of hallux rigidus.  The examiner reported that the Veteran had acquired claw foot and all toes were dorsiflexed and hammer toes.  Additionally, there were very painful callosities at the metatarsal heads, definite tenderness under the metatarsal heads, and marked contraction of the plantar fascia with dropped forefoot on both feet.  There was also ankle hyperinversion, bilaterally, with forefoot pronation due to the pes cavus.  There was no malunion or nonunion of the tarsal or metatarsal bones.  The Veteran reported left ankle injury and pain with hyperinversion injury.  There was no evidence of bilateral weak foot and there were no scars.  The examiner also noted that the Veteran had forefoot pronation and hallux valgus, bilaterally.  The Veteran did not use any assistive devices for locomotion, and the Veteran's foot condition did not cause functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays of the feet were performed, which revealed moderate degenerative disease in the first metatarsophalangeal joints, bilaterally; mild bilateral metatarsus primus varus and hallus valgus; and hammertoe deformities in the second through fifth toes.  The examiner reported that the Veteran's foot condition impacted his ability to work, as he required special footwear and was limited in his ability to stand and walk.  The diagnoses were metatarsalgia, hammer toes, hallux valgus, claw foot, callosities, plantar fasciitis, and degenerative joint disease of the great toes, bilaterally.

After a thorough review of the evidence contained in the Veteran's claims file, the Board concludes that an increased rating greater than 30 percent for the Veteran's bilateral foot disability is not warranted prior to February 12, 2013.  Prior to February 12, 2013, the evidence demonstrated symptoms including pain and throbbing, hammertoes of the second through fifth digits, mild calluses, moderate pes cavus, mild to moderate hallux valgus, bunions, tenderness over the metatarsal areas, metatarsalgia, shortened plantar fascia, and degenerative joint disease of the metatarsalphalangeal joints of each foot.  Although there was shortened plantar fascia, some toes hammer toes, and mild callosities, the evidence did not show marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity.  Accordingly, an increased rating greater than 30 percent is not warranted under Diagnostic Code 5278 prior to February 12, 2013.

The Board has also considered whether an increased rating greater than 30 percent prior to February 12, 2013 is warranted under other Diagnostic Codes pertaining to the feet.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a rating greater than 30 percent is not available under the potentially applicable Diagnostic Codes 5277, 5279, 5280, 5281, or 5282.  While a combined rating greater than 30 percent would potentially be available under Diagnostic Codes 5283 and 5284 by application of the bilateral factor, see 38 C.F.R § 4.26 (2013), or by showing actual loss of use of both feet, Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones, of which there is no evidence in this case; nor is there any indication that the Veteran lost the use of either foot.  The Board also finds that the Veteran's disability picture prior to February 12, 2013 is not analogous to a moderately severe or severe foot disability, such that separate 20 or 30 percent ratings could be assigned under Diagnostic Code 5284.  In that regard, the medical evidence prior to February 12, 2013 describes the Veteran's bilateral foot disability as no more than mild to moderate.  Accordingly, an increased rating greater than 30 percent is not warranted for the Veteran's bilateral foot disability prior to February 12, 2013.

An increased rating greater than 50 percent is not warranted for the Veteran's bilateral foot disability on and after February 12, 2013.  Initially, the Board observes that a 50 percent evaluation is the highest schedular evaluation available under Diagnostic Code 5278.  While the Board has considered other potentially applicable diagnostic codes, the Veteran's bilateral foot disability does not warrant a higher rating under a different Diagnostic Code on and after February 12, 2013.  In this case, the only other method for awarding a higher evaluation would be to rate the feet separately under Diagnostic Codes 5283 or 5284.  However, the evidence of record does not show malunion or nonunion of the tarsal or metatarsal bones.  Thus, a higher rating under Diagnostic Code 5283 is not warranted.  Also, the medical evidence does not show that the Veteran's bilateral foot disability is moderately severe or severe.  Further, within the context of the Diagnostic Codes for musculoskeletal disabilities of the foot, the word "other" can only mean disabilities other than those for which specific Diagnostic Codes exist.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  Because Diagnostic Code 5278 specifically rates bilateral claw foot (pes cavus), Diagnostic Code 5284 is not for application based on its own terms.  Moreover, it is clear from the evidence that the Veteran has retained some functional ability of both feet.  Although he may be limited in the amount of time he is able to stand or walk, and experiences pain while doing so, the evidence suggests that use of assistive devices such as orthotics are to alleviate pain caused by the service-connected claw foot.  Accordingly, an increased rating greater than 50 percent is not warranted for the Veteran's bilateral foot disability on and after February 12, 2013. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In that regard, although the medical evidence throughout the rating periods show evidence of hallux valgus, the hallux valgus is described as mild to moderate.  In the absence of severe hallux valgus or hallux valgus resulting in surgery, a separate rating for hallux valgus is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).  The Board acknowledges that the February 2013 VA examiner diagnosed a bilateral ankle disability secondary to the Veteran's bilateral pes cavus.  However, as service connection for right and left ankle disabilities was granted by the RO in March 2013, those disabilities may not be considered by the Board, as awarding separate ratings for those symptoms would constitute prohibited pyramiding.  See Esteban, 6 Vet. App. 262.  

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is warranted for each major joint affected by limitation of motion or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In this case, there is X-ray evidence documenting degenerative arthritis of the bilateral great toe beginning in December 2009.  However, there is no evidence of limitation of motion of the great toes, and no objective evidence of swelling, muscle spasm, or painful motion of the great toes.  Accordingly, separate evaluations for degenerative arthritis of the bilateral great toes are not warranted.

Additionally, the evidence does not establish functional loss not contemplated by the ratings assigned by this decision.  38 C.F.R. § 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Turner v. Shinseki, 2011 WL 1211054 (Vet. App. 2011) (nonprecedential) (citing to VAOPGCPREC 9-98 in noting that consideration of functional loss may still be required even for disabilities rated under Diagnostic Codes not involving limitation of motion).  There is no evidence in the claims file suggesting that the Veteran's bilateral foot disability causes additional functional loss not contemplated by the assigned ratings, and there is no evidence of additional limitation of motion due to pain, weakness, fatigability, incoordination, or otherwise, including during flare-ups or prolonged use.  There is no objective evidence to suggest that the Veteran's bilateral pes cavus causes additional functional loss not contemplated in the currently assigned ratings.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  As discussed above, ratings in excess of those assigned are provided for certain manifestations of the service-connected bilateral foot disability, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's bilateral foot disability.  Prior to February 12, 2013, the Veteran's bilateral pes cavus deformity with hallux valgus and bunion formation was manifested by pain, hammer toes of toes two through five, mild calluses, moderate pes cavus, metatarsalgia, and shortened plantar fascia.  On and after February 12, 2013, the Veteran's bilateral pes cavus deformity with hallux valgus and bunion formation was manifested by marked contraction of the plantar fascia, dropped forefoot, hammer toes of toes two through five, and very painful callosities.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected bilateral foot disability.  Although the VA examiners have indicated that the Veteran's bilateral foot disability impacts his ability to work, the evidence suggests that the Veteran continues to work in landscaping and building maintenance.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.

For the reasons discussed above, the preponderance of the evidence is against the assignment of increased ratings for the Veteran's bilateral foot disability at any time during the pendency of this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's bilateral foot disability, the evidence shows no distinct periods of time during which the Veteran's symptoms have varied to such an extent that greater ratings would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


ORDER

Entitlement to an increased rating greater than 30 percent for bilateral pes cavus deformity with hallux valgus and bunion formation prior to February 12, 2013 is denied.

Entitlement to an increased rating greater than 50 percent for bilateral pes cavus deformity with hallux valgus and bunion formation on and after February 12, 2013 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


